Exhibit 10.20

REVOLVING CREDIT AGREEMENT

Dated as of August 2, 2007

This Revolving Credit Agreement (this “Agreement”) is by and between COBIZ
FINANCIAL INC., a corporation formed under the laws of the State of Colorado
(“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“Lender”), with a banking office at 2555 South Colorado Boulevard, Denver,
Colorado 80222.

ARTICLE 1 LOANS

Section 1.1 [Reserved.]

Section 1.2 Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, Lender agrees to make loans to Borrower, from time to time from the
date of this Agreement through July 31, 2008 (the “Maturity Date”), at such
times and in such amounts, not to exceed THIRTY MILLION AND NO/100 UNITED STATES
DOLLARS ($30,000,000.00) (the “Commitment”) at any one time outstanding, as
Borrower may request (the “Loan(s)”). During such period Borrower may borrow,
repay and reborrow hereunder. Each borrowing shall (i) in the case of Loans that
bear interest at the Federal Funds Rate, be in the amount of at least $100,000
or the remaining unused amount of the Commitment and (ii) in the case of Loans
that bear interest at LIBOR, shall be in the amount of at least $1,000,000 or
the remaining unused amount of the Commitment.

Section 1.3 Revolving Credit Note. The Loans shall be evidenced by a promissory
note (the “Note”), substantially in the form of Exhibit A, with appropriate
insertions, dated the date hereof, payable to the order of Lender and in the
original principal amount of the Commitment. Lender may at any time and from
time to time at Lender’s sole option attach a schedule (grid) to the Note and
endorse thereon notations with respect to each Loan specifying the date and
principal amount thereof, the Interest Period (as defined below) (if
applicable), the applicable interest rate and rate option, and the date and
amount of each payment of principal and interest made by Borrower with respect
to each such Loan. Lender’s endorsements as well as its records relating to the
Loans shall be rebuttably presumptive evidence of the outstanding principal and
interest on the Loans, and, in the event of inconsistency, shall prevail over
any records of Borrower and any written confirmations of the Loans given by
Borrower, absent manifest error. The principal of the Note shall be payable on
or before the Maturity Date.

Section 1.4 Extension of Maturity Date. Borrower may request an extension of the
Maturity Date by submitting a request for an extension to Lender (an “Extension
Request”) no more than sixty (60) days prior to the current Maturity Date. The
Extension Request must specify the new Maturity Date requested by Borrower and
the date (which must be at least thirty (30) days after the Extension Request is
delivered to Lender) as of which Lender must respond to the Extension Request
(the “Extension Date”). The new Maturity Date shall be no more than 364 days
after the Maturity Date in effect at the time the Extension Request is received,
including such Maturity Date as one of the days in the calculation of the days
elapsed. If Lender fails to respond to an Extension Request by the Extension
Date, Lender shall be deemed to have denied the Extension Request. If Lender, in
its sole discretion, decides to approve the Extension

 

--------------------------------------------------------------------------------


 

Request, Lender shall deliver its written consent to Borrower and the Maturity
Date specified in the Extension Request shall become effective at the expiration
of the existing Maturity Date.

ARTICLE 2 INTEREST AND FEES

Section 2.1 Interest Rate. Borrower agrees to pay interest on the unpaid
principal amount of the Loans from time to time outstanding hereunder at the
following rates per year:

(a)                    Before maturity of any Loan, whether by acceleration or
otherwise, at the option of Borrower, subject to the terms hereof at a rate
equal to:

(i)                        “LIBOR,” which shall mean the sum of (A) the 1, 2 or
3 month LIBOR rate (which Interest Period Borrower shall select subject to the
terms stated herein) quoted by Lender from Telerate Page 3750 or any successor
thereto (which shall be the LIBOR rate in effect two New York Banking Days prior
to the commencement of the advance), adjusted for any reserve requirement and
any subsequent costs arising from a change in government regulation, plus (B)
one and fifteen hundredths percent (+1.15%) per annum; or

(ii)                   “Federal Funds Rate,” which shall mean the sum of (A) the
weighted average of the rates on overnight Federal funds transactions, with
members of the Federal Reserve System only, arranged by Federal funds brokers,
plus (B) one and fifteen hundredths percent (1.15%) per annum. The Federal Funds
Rate shall be determined by Lender on the basis of reports by Federal funds
brokers to, and published daily by, the Federal Reserve Bank of New York in the
Composite Closing Quotations for U.S. Government Securities. If such publication
is unavailable or the Federal Funds Rate is not set forth therein, the Federal
Funds Rate shall be determined on the basis of any other source reasonably
selected by Lender. The Federal Funds Rate applicable each day shall be the
Federal Funds Rate reported as applicable to Federal funds transactions on that
date. In the case of Saturday, Sunday or a legal holiday, the Federal Funds Rate
shall be the rate applicable to Federal funds transactions on the immediately
preceding day for which the Federal Funds Rate is reported.

(b)                   After the maturity of any Loan, whether by acceleration or
otherwise, such Loan shall bear interest until paid at a rate equal to two
percent (2%) in addition to the rate in effect immediately prior to maturity
(but not less than the Prime-Based Rate in effect at maturity).

Section 2.2 Rate Selection. Borrower shall select and change its selection of
the interest rate between LIBOR and the Federal Funds Rate, as applicable, to
apply to (a) at least $1,000,000 and in integral multiples of $1,000,000
thereafter of any Loan or portion thereof which bears interest at LIBOR, and (b)
at least $100,000 and in integral multiples of $100,000

 

 

2

--------------------------------------------------------------------------------


 

thereafter of any Loan or portion thereof which bears interest at the Federal
Funds Rate, in all cases subject to the requirements herein stated:

(a)                  At the time any Loan is made;

(b)                 At the expiration of a particular LIBOR Interest Period
selected for the outstanding principal balance of any Loan or portion of any
Loan currently bearing interest at LIBOR; and

(c)                  At any time for the outstanding principal balance of any
Loan or portion thereof currently bearing interest at the Federal Funds Rate.

Section 2.3 Rate Changes and Notifications.

(a)                  LIBOR. If Borrower wishes to (i) obtain a new Loan bearing
interest at LIBOR, (ii) have an existing Loan bearing interest at LIBOR continue
to bear interest at LIBOR for a new Interest Period upon the expiration of the
Interest Period then in effect or (iii) convert the rate of interest on any Loan
or portion thereof, within the limits described above, from the Federal Funds
Rate to LIBOR, it shall, at or before 12:00 noon, New York time, not less than
two New York Banking Days prior to the New York Banking Day on which such Loan
bearing interest at LIBOR is to be made, continued or converted, give Lender
written notice thereof, which shall be irrevocable. Such notice shall specify
the principal amount of the Loan which is to bear interest at LIBOR and the
desired LIBOR Interest Period of 1, 2 or 3 months. Notwithstanding that any
LIBOR Interest Period selected by Borrower may extend beyond the Maturity Date,
Borrower acknowledges and agrees that all amounts owing by Borrower to Lender
under this Agreement in respect of principal, accrued interest, fees and
expenses, including any amounts owing under Section 2.5(c), shall be due and
payable on the Maturity Date.

(b)                 Federal Funds Rate. If Borrower wishes to obtain a new Loan
bearing interest at the Federal Funds Rate, it shall, at or before 12:00 noon,
New York time, on the date such new Loan will be made, which shall be a New York
Banking Day, give Lender written notice thereof specifying the principal amount
of such new Loan. Such notice shall be irrevocable.

(c)                  Failure to Notify. If Borrower does not timely notify
Lender at the expiration of the Interest Period then in effect with respect to a
Loan bearing interest at LIBOR that Borrower elects to have a new Interest
Period established for such Loan pursuant to Section 2.3(a)(ii) above, then
Borrower shall be deemed to have elected to have such Loan accrue interest after
the expiration of such Interest Period at the Federal Funds Rate. If Borrower
does not timely notify Lender as to its selection of the interest rate option
with respect to any new Loan, then Borrower shall be deemed to have elected to
have such new Loan accrue interest at the Federal Funds Rate.

Section 2.4 Interest Payment Dates. Accrued interest shall be paid in respect of
each Loan to which the Federal Funds Rate applies on the last day of each month
in each year,

 

3

--------------------------------------------------------------------------------


 

beginning with the first of such dates to occur after the date of the first Loan
bearing interest at the Federal Funds Rate, at maturity, and upon payment in
full. Accrued interest shall be paid in respect of each Loan bearing interest at
LIBOR on the Interim Maturity Date in respect of the Interest Period for such
Loan, at maturity, and upon payment in full, whichever is earlier or more
frequent. After maturity, accrued interest on all outstanding Loans shall be
payable upon demand.

Section 2.5 Additional Provisions With Respect to Federal Funds Rate and LIBOR
Loans. The selection by Borrower of the Federal Funds Rate or LIBOR and the
maintenance of the Loans or portions thereof at such rate shall be subject to
the following additional terms and conditions:

(a)                    Availability of Deposits at a Determinable Rate. If,
after Borrower has elected to borrow or maintain any Loan at the Federal Funds
Rate or LIBOR, Lender notifies Borrower that:

(i)                        United States dollar deposits in the amount and for
the maturity requested are not available to Lender (in the case of LIBOR, in the
London interbank market); or

(ii)                     Reasonable means do not exist for Lender to determine
the Federal Funds Rate or LIBOR for the amount and maturity requested;

all as determined by Lender in its sole discretion, then the principal subject
to the Federal Funds Rate or LIBOR shall accrue or shall continue to accrue
interest at an annual rate equal to the Prime Rate in effect from time to time.

(b)                   Prohibition of Making, Maintaining, or Repayment of Loans
at the Federal Funds Rate or LIBOR. If any treaty, statute, regulation,
interpretation thereof, or any directive, guideline, or otherwise by a central
bank or fiscal authority (whether or not having the force of law) shall prohibit
making, maintaining or repaying any Loan subject to the Federal Funds Rate or
LIBOR, then on and as of the date the prohibition becomes effective, all Loans
subject to that prohibition shall bear interest at an annual rate equal to the
Prime Rate in effect from time to time.

(c)                    Payments of Principal and Interest to be Inclusive of Any
Taxes or Costs. All payments of principal and interest shall include any taxes
(other than income taxes imposed by the United States or any state or locality
thereof on the income of Lender) and increased costs incurred by Lender
resulting from a change in, or promulgation of, any treaty, statute, regulation,
interpretation thereof, or any directive or guideline by a central bank or
fiscal authority (whether or not having the force of law) which affects a Loan
bearing interest at the Federal Funds Rate or LIBOR. Without limiting the
generality of the preceding obligation, illustrations of such taxes and costs
are:

(i)                        Taxes (or the withholding of amounts for taxes) of
any nature whatsoever including income, excise, and interest equalization taxes,
as well as all levies, imposts, duties, or fees whether now in existence or
resulting from

 

4

--------------------------------------------------------------------------------


 

a change in, or promulgation of, any treaty, statute, regulation, interpretation
thereof, or any directive, guideline, or otherwise, by a central bank or fiscal
authority (whether or not having the force of law) or a change in the basis of,
or time of payment of, such taxes and other amounts resulting therefrom;

(ii)                     Any reserve or special deposit requirements against
assets or liabilities of, or deposits with or for the account of, Lender with
respect to principal outstanding at LIBOR including those imposed under
Regulation D of the Federal Reserve Board or resulting from a change in, or the
promulgation of, such requirements by treaty, statute, regulation,
interpretation thereof, or any directive, guideline, or otherwise by a central
bank or fiscal authority (whether or not having the force of law);

(iii)                  Any other increased costs resulting from compliance with
treaties, statutes, regulations, interpretations, or any directives or
guidelines, or otherwise by a central bank or fiscal authority (whether or not
having the force of law), including capital adequacy regulations;

If Lender incurs any such taxes or costs, Borrower, upon demand in writing
specifying such taxes and costs, shall promptly pay them; save for manifest
error Lender’s specification shall be presumptively deemed correct.

(d)               Interest Differential. Borrower agrees to pay to Lender any
Interest Differential incurred as a result of:

(A)                Any new Loan requested by Borrower to bear interest at LIBOR
which is not made on the specified borrowing date (or is made but bears interest
at the Federal Funds Rate) (with the Interest Differential being calculated as
if the Loan bearing interest at LIBOR had been made and repaid on the specified
borrowing date);

(B)                  a voluntary prepayment at a date other than the applicable
Interim Maturity Date of a Loan bearing interest at LIBOR;

(C)                  a mandatory repayment at a date other than the applicable
Interim Maturity Date of a Loan bearing interest at LIBOR as the result of the
occurrence of an Event of Default and the acceleration of any portion of the
indebtedness hereunder; or

(D)                 a prohibition on maintainingan outstanding Loan bearing
interest at LIBOR (with the Interest Differential being calculated as if such
Loan were repaid on the effective date of such prohibition).

The term “Interest Differential” shall mean that sum equal to the greater of
zero or the financial loss incurred by Lender resulting from prepayment,
calculated as the difference between the amount of interest Lender would have
earned (from like investments in the Money

 

5

--------------------------------------------------------------------------------


 

Markets as of the first day of the LIBOR Loan) had prepayment not occurred and
the interest Lender will actually earn (from like investments in the Money
Markets as of the date of prepayment) as a result of the redeployment of funds
from the prepayment. Because of the short-term nature of each Loan bearing
interest at LIBOR, Borrower agrees that the Interest Differential shall not be
discounted to its present value.

Section 2.6 Basis of Computation. Interest and fees payable hereunder shall be
computed for the actual number of days elapsed on the basis of a year consisting
of 360 days, including the date a Loan is made and excluding the date a Loan or
any portion thereof is paid or prepaid.

Section 2.7 Commitment Fee, Reduction of Commitment. Borrower agrees to pay
Lender a commitment fee (the “Commitment Fee”) in arrears of twenty-five
hundredths of one percent (0.25%) per year on the average daily unused amount of
the Commitment. The Commitment Fee shall commence to accrue on the date of this
Agreement and shall be paid on the last day of each calendar quarter in each
year, beginning with the first of such dates to occur after the date of this
Agreement, at maturity and upon payment in full. At any time or from time to
time, upon at least three New York Banking Business Days’ prior written notice,
which shall be irrevocable, Borrower may reduce the Commitment in the amount of
at least $1,000,000 or in full; provided that Borrower may not reduce the
Commitment below an amount equal to the aggregate outstanding principal amount
of all Loans. Upon any such reduction of any part of the unused Commitment, any
accrued and unpaid Commitment Fee on the part reduced shall be paid in full as
of the date of such reduction.

ARTICLE 3 PAYMENTS AND PREPAYMENTS

Section 3.1 Prepayments. Borrower may prepay without penalty or premium any Loan
bearing interest at the Federal Funds Rate or at the Prime Rate pursuant to
Section 2.5(a) or (b) at any time. Borrower may prepay a Loan bearing interest
at LIBOR prior to the applicable Interim Maturity Date upon payment of the
Interest Differential under Section 2.5(c)(iv). Borrower shall give Lender
written notice of a prepayment of a Loan (a) in the case of prepayment of a Loan
or Loans bearing interest at the Federal Funds Rate, no later than 12 noon, New
York time, on the prepayment date and (b) in the case of prepayment of a Loan or
Loans bearing interest at LIBOR, no later than 12 noon, New York time, on the
date which is three New York Banking Days prior to the prepayment date. Each
notice shall specify the amount and date of the prepayment and identify whether
Loans bearing interest at the Federal Funds Rate or LIBOR are being prepaid. Any
partial prepayment of a Loan which bear interest at LIBOR (and any repayment of
a Loan which bears interest at LIBOR on the Interim Maturity Date therefor)
shall be in a minimum amount of $1,000,000 (or if less, the outstanding
principal balance of such Loan) and any partial prepayment of Loans which bear
interest at the Federal Funds Rate shall be in a minimum amount of $100,000 (or
if less, the outstanding principal balance of the Loans bearing interest at the
Federal Funds Rate).

Section 3.2 Funds. All payments of principal, interest and the Commitment Fee
shall be made in immediately available funds to Lender at its banking office
indicated above or as otherwise directed by Lender.

 

6

--------------------------------------------------------------------------------


ARTICLE 4 REPRESENTATIONS AND WARRANTIES

To induce Lender to make each of the Loans, Borrower represents and warrants to
Lender that:

Section 4.1 Organization. Borrower is existing and in good standing as a duly
qualified and organized bank holding company. Borrower and each Subsidiary (as
hereinafter defined) are existing and in good standing under the laws of their
jurisdiction of formation, and are duly qualified, in good standing and
authorized to do business in each jurisdiction where failure to do so would
reasonably be expected to have a Material Adverse Effect. Borrower and each
Subsidiary have the power and authority to own their properties and to carry on
their businesses as now being conducted.

Section 4.2 Authorization; No Conflict. The execution, delivery and performance
of this Agreement, the Note and all related documents and instruments: (a) are
within Borrower’s corporate powers; (b) have been authorized by all necessary
corporate action; (c) have received any and all necessary governmental
approvals; and (d) do not and will not contravene or conflict with any provision
of law or charter or by-laws of Borrower or any material agreement affecting
Borrower or its property. This Agreement is, and the Note when executed and
delivered will be, legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms subject to applicable
bankruptcy, insolvency, reorganization and other laws affecting creditors’
rights generally and subject to general equitable principles.

Section 4.3 Financial Statements. Borrower has supplied to Lender copies of its
audited consolidated financial statements as of and for the twelve month period
ended December 31, 2006 and its internally prepared financial statements as of
and for the three month period ended March 31, 2007. Such statements have been
furnished to Lender, have been prepared in conformity with generally accepted
accounting principles applied on a basis consistent with that of the preceding
fiscal year, except as disclosed in such statements (and subject, in the case of
the interim statements, to year end audit adjustments and the absence of
footnotes), and fairly present the financial condition of Borrower and its
Subsidiaries as at such dates and the results of their operations for the
respective periods then ended. Since the date of those financial statements, no
material, adverse change in the business, condition, properties, assets,
operations, or prospects of Borrower or its Subsidiaries has occurred except as
disclosed on Schedule 4.3. There is no known contingent liability of Borrower or
any Subsidiary (excluding loan commitments, letters of credit, and other
contingent liabilities incurred in the ordinary course of the banking business)
in an amount greater than $5,000,000 (other than a contingent liability which is
covered by insurance and with respect to which the insurer has confirmed
coverage in writing) which is not reflected in such financial statements or
disclosed on Schedule 4.3.

Section 4.4 Taxes. Borrower and each Subsidiary have filed or caused to be filed
all federal, state and local tax returns which, to the knowledge of Borrower or
such Subsidiary, are required to be filed, and have paid or have caused to be
paid all taxes as shown on such returns or on any assessment received by them,
to the extent that such taxes have become due (except for current taxes not
delinquent and taxes being contested in good faith and by appropriate
proceedings for which adequate reserves have been provided on the books of
Borrower or the

 

 

7

--------------------------------------------------------------------------------


appropriate Subsidiary, and as to which no foreclosure, sale or similar
proceedings have been commenced).

Section 4.5 Liens. None of the assets of Borrower or any Subsidiary are subject
to any mortgage, pledge, title retention lien, or other lien, encumbrance or
security interest except: (a) for current taxes not delinquent or taxes being
contested in good faith and by appropriate proceedings; (b) for liens arising in
the ordinary course of business for sums not due or sums being contested in good
faith and by appropriate proceedings and with respect to which appropriate
reserves have been established in accordance with generally accepted accounting
principles; (c) to the extent specifically shown in the financial statements
referred to in Section 4.3; (d) for liens in favor of Lender; (e) liens and
security interests securing deposits of public funds, repurchase agreements,
Federal funds purchased, trust assets, advances from a Federal Home Loan Bank,
discount window borrowings from a Federal Reserve Bank and other similar liens
granted in the ordinary course of the banking business; (f) liens under workers’
compensation, unemployment insurance, social security or similar legislation;
(g) liens, deposits and pledges to secure the performance of leases, public or
statutory obligations or other similar obligations arising in the ordinary
course of the banking business; (h) judgment and other similar liens arising in
connection with court proceedings, provided the execution or other enforcement
of such liens is effectively stayed; and (i) easements, restrictions and other
similar encumbrances which do not materially interfere with the occupation, use
and enjoyment of the property or assets encumbered thereby or materially
interfere with the value of the property subject thereto.

Section 4.6 Adverse Contracts. Neither Borrower nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction, nor is it subject to any judgment, decree or order of any court or
governmental body, which would reasonably be expected to have a Material Adverse
Effect. Neither Borrower nor any Subsidiary has, nor with reasonable diligence
should have had, knowledge of or notice that it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, restriction, judgment, decree
or order which would reasonably be expected to have a Material Adverse Effect.

Section 4.7 Regulation U. Borrower is not engaged principally in, nor is one of
Borrower’s important activities, the business of extending credit for the
purpose of purchasing or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereinafter in effect.

Section 4.8 Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceedings or governmental proceedings are
pending or, to Borrower’s knowledge, threatened against Borrower which would
(singly or in the aggregate) reasonably be expected to have a Material Adverse
Effect, except as set forth (including estimates of the dollar amounts involved)
in Schedule 4.8.

Section 4.9 FDIC Insurance. The deposits of each Subsidiary Bank of Borrower are
insured by the FDIC and no act has occurred which would adversely affect the
status of such Subsidiary Bank as an FDIC insured bank.

 

8

--------------------------------------------------------------------------------


 

Section 4.10 Investigations. Neither Borrower nor any Subsidiary Bank is under
investigation by, or is operating under the restrictions imposed by or agreed to
in connection with, any regulatory authority, other than routine examinations by
regulatory authorities having jurisdiction over Borrower or such Subsidiary
Bank.

Section 4.11 Subsidiaries. Attached hereto as Schedule 4.11 is a correct and
complete list of all Subsidiaries of Borrower.

Section 4.12 Bank Holding Company. Borrower has complied in all material
respects with all federal, state and local laws pertaining to bank holding
companies, including without limitation the Bank Holding Company Act of 1956, as
amended, and to the best of its knowledge there are no conditions to its
engaging in the business of being a registered bank holding company.

Section 4.13 ERISA.

(a)                    Borrower and the ERISA Affiliates and the plan
administrator of each Plan (other than a Multiemployer Plan) have fulfilled in
all material respects their respective obligations under ERISA and the Code with
respect to such Plan and such Plan is currently in substantial compliance with
the applicable provisions of ERISA and the Code.

(b)                   With respect to each Plan, there has been no (i)
“reportable event” within the meaning of Section 4043 of ERISA and the
regulations thereunder which is not subject to the provision for waiver of the
30-day notice requirement to the PBGC; (ii) failure by Borrower or any ERISA
Affiliate to timely make or properly accrue any contribution which is due to any
Plan; (iii) action under Section 4041 (c) of ERISA to terminate any Pension
Plan; (iv) action under Section 4041 (b) of ERISA to terminate any Pension Plan
which could require Borrower to incur a liability or obligations to make a
material contribution to such Pension Plan; (v) withdrawal from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan that could subject the Borrower to material liability pursuant to Section
4063 or 4064 of ERISA; (vi) institution by PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan (other than a Multiemployer Plan); (vii) the
imposition on Borrower or any ERISA Affiliate of liability pursuant to Sections
4062(e), 4069 or 4212 of ERISA; (viii) complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) by Borrower or any ERISA
Affiliate from any Pension Plan which is a Multiemployer Plan that is in
reorganization or insolvency pursuant to Sections 4241 or 4245 of ERISA, or that
has terminated under Sections 4041A or 4042 of ERISA; (ix) prohibited
transaction described in Section 406 of ERISA or 4975 of the Code which could
subject Borrower to the imposition of any material fines, penalties, taxes or
related charges imposed by either Section 4975 of the Code or Section 502(i) of
ERISA; (x) material pending claim (other than routine claims for benefits)
against any Plan (other than a Multiemployer Plan) which

 

9

--------------------------------------------------------------------------------


could reasonably be expected to result in material liability; (xi) receipt from
the Internal Revenue Service of notice of the failure of any Plan (other than a
Multiemployer Plan) to qualify under Section 401 (a) of the Code, or the failure
of any trust forming part of any Plan (other than a Multiemployer Plan) to fail
to qualify for exemption from taxation under Section 501(a) of the Code, if
applicable; or (xii) imposition of a lien pursuant to Section 401(a)(29) or
412(n) of the Code or Section 302(f) of ERISA.

Section 4.14 Environmental Laws.

(a)                    Borrower and each of its Subsidiaries have obtained all
permits, licenses and other authorizations which are required to be obtained by
Borrower or such Subsidiaries, as the case may be, under all Environmental Laws
and are in compliance in all material respects with any applicable Environmental
Laws.

(b)                   Borrower has not received any notice, demand, request for
information, citation, summons, order or complaint, no penalty has been assessed
and no investigation or review is pending or, to Borrower’s knowledge,
threatened by any governmental agency or other Person, in each case, with
respect to any alleged or suspected failure by Borrower or any of its
Subsidiaries to comply in any material respect with any Environmental Laws.

(c)                    There are no material liens arising under or pursuant to
any Environmental Laws on any of the property owned or, to Borrower’s knowledge,
leased by Borrower or any of its Subsidiaries.

(d)                   There are no conditions existing currently or, to
Borrower’s knowledge, likely to exist during the term of this Agreement which
would subject Borrower or any of its Subsidiaries or any of their owned property
or, to Borrower’s knowledge, any of their leased property, to any material lien,
damages, penalties, injunctive relief or cleanup costs under any Environmental
Laws or which require or are reasonably likely to require cleanup, removal,
remedial action or other responses pursuant to Environmental Laws by Borrower
and its Subsidiaries.

ARTICLE 5 COVENANTS

Until all obligations of Borrower hereunder, under the Note and all other
related documents and instruments are paid and fulfilled in full, Borrower
agrees that it shall, and shall cause each Subsidiary to, comply with the
following covenants, unless Lender consents otherwise in writing:

Section 5.1 Existence, Mergers, Etc. Each Subsidiary Bank shall take such action
as may be necessary from time to time to maintain its status as a national
banking association or state banking corporation, as applicable, and to maintain
FDIC insurance coverage for deposits as such Subsidiary Bank. Borrower and each
Subsidiary shall preserve and maintain their respective corporate, partnership
or joint venture (as applicable) existence, and will not liquidate, dissolve, or
merge, or consolidate with or into any other entity, or sell, lease, transfer or

 

10

--------------------------------------------------------------------------------


otherwise dispose of all or a substantial part of their assets other than in the
ordinary course of business as now conducted, except that:

(a)                    Any Subsidiary may merge or consolidate with or into
Borrower or any one or more wholly-owned Subsidiaries;

(b)                   Any Subsidiary may sell, lease, transfer or otherwise
dispose of any of its assets to Borrower or one or more wholly-owned
Subsidiaries;

(c)                    Any Insignificant Subsidiary may (i) merge or consolidate
with any other Person, (ii) sell, lease, transfer or otherwise dispose of its
assets to another Person or (iii) liquidate or dissolve (“Insignificant
Subsidiary” means a Subsidiary with (1) net income that is less than 2.5% of the
consolidated net income of Borrower and its Subsidiaries for the most recent
fiscal quarter ended for which a consolidated income statement of Borrower is
available and (2) tangible assets that are less than 2.5% of consolidated
tangible assets of Borrower and its Subsidiaries as of the end of the most
recent fiscal quarter ended for which a consolidated balance sheet of Borrower
is available); and

(d)                   Any Subsidiary may merge or consolidate with any other
Person provided that (i) the surviving entity is a Subsidiary of Borrower (ii)
before and after giving effect to such merger or consolidation, no Event of
Default or Unmatured Event of Default exists or is continuing, (iii) following
such merger or consolidation, Borrower shall continue to own the same or greater
percentage of the stock or other ownership interests of such Subsidiary as it
owned immediately prior to such merger or consolidation and (iv) after giving
effect to such merger or consolidation, Borrower is in pro forma compliance with
Section 5.4 of this Agreement.

Borrower and each Subsidiary shall take all steps to become and remain duly
qualified, in good standing and authorized to do business in each jurisdiction
where failure to do so might have a Material Adverse Effect.

Section 5.2 Reports, Certificates and Other Information. Borrower shall furnish
(or cause to be furnished) to Lender:

(a)                    Interim Reports. Within forty-five (45) days after the
end of each quarter of each fiscal year of Borrower, a copy of an unaudited
financial statement of Borrower and its Subsidiaries prepared on a consolidated
basis consistent in all material respects with the consolidated financial
statements of Borrower and its Subsidiaries referred to in Section 4.3 above and
prepared in accordance with generally accepted accounting principles (subject to
year-end audit adjustments and the absence of footnotes), signed by an
authorized officer of Borrower and consisting of at least: (i) a balance sheet
as at the close of such quarter; and (ii) a statement of earnings and source and
application of funds for such quarter and for the period from the beginning of
such fiscal year to the close of such quarter.

 

11

--------------------------------------------------------------------------------


(b)                   Annual Report. Within ninety (90) days after the end of
each fiscal year of Borrower, a copy of an annual report of Borrower and its
Subsidiaries prepared on a consolidated basis and in conformity with generally
accepted accounting principles applied on a basis consistent in all material
respects with the consolidated financial statements of Borrower and its
Subsidiaries referred to in Section 4.3 above, duly certified by independent
certified public accountants of recognized standing and accompanied by an
opinion without a “going concern” or comparable qualification. Such independent
certified public accountants shall be selected by the Audit Committee of the
Board of Directors of Borrower (which Audit Committee members shall, subject to
the exceptions and phase-in requirements set forth in NASDAQ rules and
regulations, consist solely of independent members of Borrower’s Board of
Directors) using their good faith business judgment.

(c)                    Certificates. Contemporaneously with the furnishing of a
copy of each annual report and of each quarterly statement provided for in this
Section, a certificate dated the date of such annual report or such quarterly
statement and signed by either the Chief Executive Officer, the President, the
Chief Financial Officer or the Treasurer of Borrower, to the effect that no
Event of Default or Unmatured Event of Default has occurred and is continuing,
or, if there is any such event, describing it and the steps, if any, being taken
to cure it, and containing (except in the case of the certificate dated the date
of the annual report) a computation of, and showing compliance with, any
financial ratio or restriction contained in this Agreement.

(d)                   Reports to SEC. Notification of each filing and report
made by Borrower or any Subsidiary with or to any securities exchange or the
Securities and Exchange Commission which are made publicly available. Such
notification shall be forwarded electronically to Lender via e-mail at such
addresses as Lender shall provide to Borrower and shall indicate where copies of
such filings and reports can be obtained electronically (for avoidance of doubt,
Borrower will notify Lender of any such filings and reports if electronic means
of notification is inoperable). If copies of such documents are not available
electronically, notification of the filing of such documents shall still be
made, and Borrower shall provide a paper copy of such documents to Lender
promptly upon Lender’s request.

(e)                    Notice of Default, Litigation and ERISA Matters. Within
five business days after learning of the occurrence of any of the following,
written notice describing the same and the steps being taken by Borrower or any
Subsidiary affected in respect thereof: (i) the occurrence of an Event of
Default or an Unmatured Event of Default; (ii) the institution of, or any
adverse determination in, any litigation, arbitration or governmental proceeding
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect; (iii) the occurrence of any event referred to in Section
4.13(b); or (iv) the issuance of any cease and desist order, memorandum of
understanding, cancellation of insurance, or proposed disciplinary action from
the FDIC or other regulatory entity.

 

 

12

--------------------------------------------------------------------------------


(f)                      [Reserved].

(g)                   Other Information. From time to time such other
information, financial or otherwise, concerning Borrower or any Subsidiary as
Lender may reasonably request.

Section 5.3 Inspection. At Borrower’s expense if an Event of Default or
Unmatured Event of Default has occurred or is continuing, Borrower and each
Subsidiary shall permit Lender and its agents at any time during normal business
hours, and upon at least one business day’s prior notice, to inspect their
properties and to inspect and make copies of their books and records. If no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing, Lender may conduct such inspections at any time during normal
business hours and upon reasonable notice to Borrower, and such inspection and
copies shall be at Lender’s expense.

Section 5.4 Financial Requirements.

(a)                    Well Capitalized Status.

(i)                        Borrower and its consolidated Subsidiaries, on a
consolidated basis, shall at all times meet any definition of an “adequately
capitalized” institution, as such term is defined by the Federal Reserve Board
with respect to Borrower’s consolidated “Tier I leverage ratio,” “Tier I
risk-based capital” and “total risk-based capital” (as such terms are defined by
the Federal Reserve Board and shown on filings by Borrower with the Federal
Reserve Board).

(ii)                     Borrower shall cause each Subsidiary Bank at all times
to meet any definition of a “well capitalized” institution, as such term is
defined by the various federal Regulatory Authorities with respect to such
Subsidiary Bank’s “Tier I leverage ratio,” “Tier I risk-based capital” and
“total risk-based capital” (as such terms are defined by the FDIC and shown on
call reports filed with the FDIC).

(b)                   Nonperforming Assets. All assets of all Subsidiary Banks
and other Subsidiaries classified as “non-performing” (which shall include all
loans in non-accrual status, more than ninety (90) days past due in principal or
interest, restructured or renegotiated, or listed as “other restructured” or
“other real estate owned”) on the FDIC or other regulatory agency call report
shall not exceed at any time two percent (2.0%) of the total loans of Borrower
and its Subsidiaries on a consolidated basis.

(c)                    Return on Average Assets. Borrower’s consolidated net
income shall be at least eighty-five hundredths of one percent (0.85%) of its
average assets, calculated on an annualized basis as at the last day of each
fiscal quarter of Borrower; provided, however, that for purposes of determining
return on average assets, customary and reasonable, non-recurring expenses and
charges incurred by Borrower in

 

13

--------------------------------------------------------------------------------


connection with a permitted acquisition or public offering under Sections 5.1
and 5.6 hereof shall be excluded.

Section 5.5 Taxes and Guaranties. Borrower and each Subsidiary shall:

(a)                    Taxes. Pay and discharge all taxes, assessments and
governmental charges or levies imposed upon them, upon their income or profits
or upon any properties belonging to them, prior to the date on which penalties
attach thereto, and all lawful claims for labor, materials and supplies when
due, except that no such tax, assessment, charge, levy or claim need be paid
which is being contested in good faith by appropriate proceedings as to which
adequate reserves shall have been established, and no foreclosure, sale or
similar proceedings have commenced.

(b)                   Guaranties. Not assume, guarantee, endorse or otherwise
become or be responsible in any manner (whether by agreement to purchase any
obligations, stock, assets, goods or services, or to supply or loan any funds,
assets, goods or services, or otherwise) with respect to the obligation of any
other Person, except: (i) by the endorsement of negotiable instruments for
deposit or collection in the ordinary course of business, issuance of letters of
credit or similar instruments or documents in the ordinary course of business;
(ii) in the case of Borrower, Trust Guarantees; and (iii) guaranties by the
Borrower of the obligations of a wholly-owned Subsidiary or by a Subsidiary of
the obligations of the Borrower or a wholly-owned Subsidiary of the Borrower.

Section 5.6 Investments and Loans. Neither Borrower nor any Subsidiary shall
make any loan, advance, extension of credit or capital contribution to, or
purchase or otherwise acquire for consideration, evidences of indebtedness,
capital stock or other securities of any Person, except that Borrower and any
Subsidiary may:

(a)                    purchase or otherwise acquire and own short-term money
market items;

(b)                   invest, by way of purchase of securities or capital
contributions, in the Subsidiary Banks or any other bank or banks, and upon
Borrower’s purchase or other acquisition of twenty-five percent (25%) or more of
the stock of any bank, such bank shall thereupon become a “Subsidiary Bank” for
all purposes under this Agreement;

(c)                    invest, by way of loan, advance, extension of credit
(whether in the form of lease, conditional sales agreement, or otherwise),
purchase of securities, capital contributions, or otherwise, in Subsidiaries
other than banks or Subsidiary Banks;

(d)                   invest, by way of purchase of securities or capital
contributions, in other Persons so long as before and after giving effect
thereto no Event of Default or Unmatured Event of Default shall have occurred
and be continuing and the investment is in compliance with Regulation Y of the
Federal Reserve Board; and

 

14

--------------------------------------------------------------------------------


(e)                    in the case of any Trust Issuer, purchase any Trust
Indebtedness and, in the case of Borrower, purchase any common securities of any
Trust Issuer and issue any Trust Guarantees.

Nothing in this Section 5.6 shall prohibit a Subsidiary Bank from making
investments, loans, advances, or other extensions of credit in the ordinary
course of the banking business upon such terms as may at the time be customary
in the banking business.

Section 5.7 Capital Structure and Dividends. Except as provided in Section 5.1,
Borrower shall continue to own, directly or indirectly, the same (or greater)
percentage of the stock and partnership, joint venture, or other equity interest
in each Subsidiary that it held on the date of this Agreement, and no Subsidiary
shall issue any additional stock or partnership, joint venture or other equity
interests, options or warrants in respect thereof, or securities convertible
into such securities or interests, other than to Borrower or to a Subsidiary
wholly owned by Borrower.

Section 5.8 Maintenance of Properties. Borrower and each Subsidiary shall
maintain, or cause to be maintained, in good repair, working order and
condition, all material properties (whether owned or held under lease) necessary
for Borrower or such Subsidiary to conduct its business, and from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements, additions, and improvements thereto, so that the business carried
on in connection therewith may be properly and advantageously conducted at all
times (for avoidance of doubt, this Section 5.8 does not limit or restrict
Borrower or any Subsidiary from opening, closing or moving any of their branch
offices or other office properties).

Section 5.9 Insurance. Borrower and each Subsidiary shall maintain insurance in
responsible companies in such amounts and against such risks as is required by
law and such other insurance, in such amount and against such hazards and
liabilities, as is customarily maintained by bank holding companies and banks
similarly situated. Each Subsidiary Bank shall have deposits insured by the
FDIC.

Section 5.10 Use of Proceeds.

(a)                    General. The proceeds of the Loans shall be used for
general corporate purposes (including acquisitions permitted under Section 5.6).
Neither Borrower nor any Subsidiary shall use or permit any proceeds of the
Loans to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying any margin stock”
within the meaning of Regulations U or X of the Board of Governors of the
Federal Reserve System, as amended from time to time. If requested by Lender,
Borrower and each Subsidiary will furnish to Lender a statement in conformity
with the requirements of Federal Reserve Form U-l. No part of the proceeds of
the Loans will be used for any purpose which violates or is inconsistent with
the provisions of Regulation U or X of the Board of Governors.

(b)                   Tender Offers and Going Private. Neither Borrower nor any
Subsidiary shall use (or permit to be used) any proceeds of the Loans to acquire
any security of

 

 

15

--------------------------------------------------------------------------------

 


Borrower or a Subsidiary in any transaction which is subject to Section 13 or 14
of the Securities Exchange Act of 1934, as amended, or any regulations or
rulings thereunder.

 

Section 5.11 Compliance with Law. Borrower and each Subsidiary shall comply in
all material respects with all applicable laws and regulations (whether federal,
state or local and whether statutory, administrative, judicial or otherwise) and
with every lawful governmental order or similar actions (whether administrative
or judicial), specifically including but not limited to all requirements of the
Bank Holding Company Act of 1956, as amended, and with the regulations of the
Board of Governors of the Federal Reserve System relating to bank holding
companies.

 

Section 5.12 Restriction on Liens; Negative Pledges. Borrower will not, without
Lender’s prior written consent, create, incur, assume or permit to exist any
mortgage, pledge, encumbrance or other lien or levy upon or security interest in
any of the capital stock of any Subsidiary Bank now owned or hereafter acquired
by Borrower. Borrower further agrees that Borrower shall not, without Lender’s
prior written consent, enter into, or become a party or subject to any negative
pledge agreement relating to any of Borrower’s assets with any third party
except for Lender.

 

Section 5.13 Restriction on Indebtedness. Borrower will not and will not permit
any of the Subsidiaries to create, incur, assume or have outstanding any
indebtedness for borrowed money (including capitalized leases) except
(a) indebtedness under the Note issued under this Agreement; (b) other
indebtedness to Lender or any of its affiliates; (c) indebtedness owed by
Borrower to a Subsidiary or by a Subsidiary to another Subsidiary;
(d) obligations under capitalized leases not exceeding $100,000; and (e) any
other indebtedness outstanding on the date hereof, and shown on Borrower’s
financial statements delivered to Lender prior to the date hereof, provided such
other indebtedness shall not be renewed, extended or increased.

 

ARTICLE 6 CONDITIONS OF LENDING

 

Section 6.1 Documentation; No Default. The obligation of Lender to make any Loan
is subject to the following conditions precedent:

 

(a)                    Initial Documentation. Lender shall have received all of
the following concurrently with the execution and delivery hereof, each duly
executed and dated the date hereof or other date satisfactory to Lender, in form
and substance satisfactory to Lender and its counsel, at the expense of
Borrower, and in such number of signed counterparts as Lender may request
(except for the Note, of which only the original shall be signed):

 

(i)                        Note. The Note duly executed.

 

(ii)                     Resolution; Certificate of Incumbency. A copy of a
resolution of the Board of Directors of Borrower authorizing the execution,
delivery and performance of this Agreement, the Note and other documents
provided for in this Agreement, certified by the secretary or assistant
secretary of

 

 

16

--------------------------------------------------------------------------------


 

Borrower, together with a certificate of such officer of Borrower, certifying
the names of the officer(s) of Borrower authorized to sign this Agreement, the
Note and any other documents provided for in this Agreement, together with a
sample of the true signature of each such Person (Lender may conclusively rely
on such certificate until formally advised by a like certificate of any changes
therein).

 

(iii)                  Governing Documents. A copy of the articles of
incorporation and bylaws of Borrower, certified by the secretary or assistant
secretary of Borrower.

 

(iv)                 Certificate of No Default. A certificate signed by an
appropriate officer of Borrower to the effect that: (A) no Event of Default or
Unmatured Event of Default has occurred and is continuing or will result from
the making of the first Loan; and (B) the representations and warranties of
Borrower contained herein are true and correct as at the date of the first Loan
as though made on that date.

 

(v)                    Opinion of Counsel to Borrower. An opinion of counsel to
Borrower substantially in the form of Exhibit B attached hereto.

 

(vi)                 Good Standing Certificates. Good standing certificates from
the Secretary of State of Colorado.

 

(vii)              Miscellaneous. Such other documents and certificates as
Lender may reasonably request.

 

(b)                   Representations and Warranties True. At the date of each
new Loan, Borrower’s representations and warranties set forth herein shall be
true and correct as of such date as though made on such date except (i) that the
representations made in Section 4.3 shall apply to the most recent financial
statements furnished to Lender under Section 5.2 and (b) for changes permitted
by this Agreement.

 

(c)                    No Default. At the time of each new Loan, and immediately
after giving effect to such Loan, no Event of Default or Unmatured Event of
Default shall have occurred and be continuing at the time of such Loan, or would
result from the making of such Loan.

 

Section 6.2 Automatic Update of Representations and Warranties and No-Default
Certificate; Certificate at Lender’s Option. The request by Borrower for any new
Loan shall be deemed a representation and warranty by Borrower that the
statements in subsections (b) and (c) of Section 6.1 are true and correct on and
as at the date of such requested Loan. Upon receipt of each Loan request Lender
in its sole discretion shall have the right to request that Borrower provide to
Lender, prior to Lender’s funding of the requested Loan, a certificate executed
by Borrower’s Chief Executive Officer, President, Treasurer, or Chief Financial
Officer to such effect.

 

 

17

--------------------------------------------------------------------------------


 

ARTICLE 7 DEFAULT

 

Section 7.1 Events of Default. The occurrence of any of the following shall
constitute an “Event of Default”:

 

(a)                    failure to pay, when and as due, any principal, interest
or other amounts payable hereunder or under the Note; provided that, in the case
of interest only, such failure shall continue for three (3) days after its due
date;

 

(b)                   any default, event of default, or similar event shall
occur or continue under any other instrument, document, note or agreement
delivered to Lender in connection with this Agreement and any applicable cure
period provided therein shall have expired; or any such instrument, document,
note or agreement shall not be, or shall cease to be, enforceable in accordance
with its terms;

 

(c)                    there shall occur any default or event of default, or any
event or condition that might become such with notice or the passage of time or
both, or any similar event, or any event that requires the prepayment of
borrowed money or the acceleration of the maturity thereof, under the terms of
any evidence of indebtedness or other agreement issued or assumed or entered
into by Borrower or any Subsidiary for obligations in an aggregate amount in
excess of Two Million and No/100 United States Dollars ($2,000,000.00), or under
the terms of any indenture, agreement, or instrument under which any such
evidence of indebtedness or other agreement is issued, assumed, secured, or
guaranteed, and such event shall continue beyond any applicable period of grace
provided therein;

 

(d)                   any representation, warranty, schedule, certificate,
financial statement, report, notice, or other writing furnished by or on behalf
of Borrower or any Subsidiary to Lender is false or misleading in any material
respect on the date as of which the facts therein set forth are stated or
certified;

 

(e)                    Any guaranty of or pledge of collateral security for the
Loans shall be repudiated or become unenforceable or incapable of performance;

 

(f)                      Borrower or any Subsidiary shall fail to comply with
Sections 5.1, 5.2(e), 5.4, 5.5, 5.6, 5.7 and 5.11 hereof; or fail to comply with
or perform any agreement or covenant of Borrower or any Subsidiary contained
herein, which failure does not otherwise constitute an Event of Default, and
such failure shall continue unremedied for thirty (30) days after notice thereof
to Borrower by Lender;

 

(g)                   an event or condition specified in Section 4.13(b) shall
occur or exist and if as a result of such event or condition, together with all
other such events or conditions if any, Borrower or any ERISA Affiliate shall
incur, or, in the reasonable opinion of Lender, shall be reasonably likely to
incur, a liability to a Plan, a Multiemployer Plan or the PBGC (or any
combination of the foregoing) which, in the reasonable determination of Lender,
has a Material Adverse Effect;

 

(h)                   any Person, or two or more Persons acting in concert,
shall acquire beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange

 

 

18

--------------------------------------------------------------------------------


 

Commission under the Securities Exchange Act of 1934) of 50% or more of the
outstanding shares of voting stock of Borrower;

 

(i)                        any proceeding (judicial or administrative) shall be
commenced against Borrower or any Subsidiary, or with respect to any assets of
Borrower or any Subsidiary which would reasonably be expected to have a Material
Adverse Effect and which is not dismissed within ninety (90) days after it is
commenced against Borrower or any Subsidiary; or final judgment(s) and/or
settlement(s) in an aggregate amount that is more than One Million and No/100
United States Dollars ($1,000,000) in excess of insurance for which the insurer
has confirmed coverage in writing, a copy of which writing has been furnished to
Lender, shall be entered or agreed to in any suit or action commenced against
Borrower or any Subsidiary, and which are not satisfied within thirty (30) days
after they have been entered or agreed to in any suit or action commenced
against Borrower or any Subsidiary;

 

(j)                        Borrower shall grant or any Person (other than
Lender) shall obtain a security interest in any property or assets of Borrower
which secures the repayment of the Loans; Borrower or any other Person (other
than Lender) shall perfect (or attempt to perfect) such a security interest; a
court shall determine that Lender does not have a first priority security
interest in any of the collateral for the Loans enforceable in accordance with
the terms of the related documents; or any notice of a federal tax lien against
Borrower shall be filed with any public recorder and is not satisfied within
thirty (30) days from the time of such filing, unless Borrower is contesting the
validity thereof in good faith by appropriate proceedings and has set aside on
its books adequate reserves with respect thereto in accordance with generally
accepted accounting principles;

 

(k)                     There shall be any material loss or depreciation in the
value of any collateral for the Loans for any reason, or, unless expressly
permitted by the related documents, all or any part of any collateral for the
Loans or any direct, indirect, legal, equitable or beneficial interest therein
is assigned, transferred or sold without Lender’s prior written consent;

 

(1)                     any Federal Reserve Bank, the FDIC or other regulatory
entity shall issue or agree to enter into any formal enforcement action with or
against Borrower or any Subsidiary (including, but not limited to, a formal
written agreement, cease and desist order, suspension, removal or prohibition
order or capital directive, but excluding a civil money penalty), or any Federal
Reserve Bank, the FDIC or other regulatory entity shall issue or enter into any
informal enforcement action with or against Borrower or any Subsidiary
(including, but not limited to, a commitment letter, memorandum of understanding
or any similar action) or assess a civil money penalty, which in each case is
materially adverse to the consolidated assets, financial condition, business or
operations of Borrower or any Subsidiary;

 

(m)                  Borrower or any Subsidiary (other than an Insignificant
Subsidiary) shall fail to comply with Section 5.1 hereof or shall suspend the
transaction of all or a substantial portion of its usual business or Borrower or
any Subsidiary (other than

 

 

19

--------------------------------------------------------------------------------


 

an Insignificant Subsidiary) shall take any corporate action to approve or
authorize to approve any action or omission that would result in any of the
foregoing;

 

(n)                    any bankruptcy, insolvency, reorganization, arrangement,
readjustment or similar proceeding, domestic or foreign, is instituted by or
against Borrower or any Subsidiary, and in the case of an involuntary bankruptcy
proceeding, such proceeding is not dismissed within sixty (60) days (it is
acknowledged and agreed that Lender has no obligation to make Loans during such
cure period); or Borrower or any Subsidiary shall take any steps toward, or to
authorize, such a proceeding; or

 

(o)                    Borrower or any Subsidiary shall become insolvent,
generally shall fail or be unable to pay its debts as they mature, shall admit
in writing its inability to pay its debts as they mature, shall make a general
assignment for the benefit of its creditors or shall enter into any composition
or similar agreement.

 

Section 7.2 Default Remedies.

 

(a)                     Upon the occurrence and during the continuance of any
Event of Default specified in Section 7.1(a)-(m), Lender at its option may
declare the Note (principal, interest and other amounts) and any other amounts
owed to Lender under this Agreement, including without limitation any accrued
but unpaid Commitment Fee, immediately due and payable without notice or demand
of any kind. Upon the occurrence of any Event of Default specified in
Section 7.1(n)-(o), the Note (principal, interest and other amounts) and any
other amounts owed to Lender under this Agreement, including without limitation
any accrued but unpaid Commitment Fee, shall be immediately and automatically
due and payable without action of any kind on the part of Lender. Upon the
occurrence and during the continuance of any Event of Default, any obligation of
Lender to make any Loan shall immediately and automatically terminate without
action of any kind on the part of Lender, and Lender may exercise any rights and
remedies under this Agreement, the Note, any related document or instrument, and
at law or in equity.

 

(b)                    Lender may, by written notice to Borrower, at any time
and from time to time, waive any Event of Default or Unmatured Event of Default,
which shall be for such period and subject to such conditions as shall be
specified in any such notice. In the case of any such waiver, Lender and
Borrower shall be restored to their former position and rights hereunder, and
any Event of Default or Unmatured Event of Default so waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to or impair any
subsequent or other Event of Default or Unmatured Event of Default. No failure
to exercise, and no delay in exercising, on the part of Lender of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of Lender herein provided are cumulative and not exclusive of any
rights or remedies provided by law.

 

 

20

--------------------------------------------------------------------------------


 

ARTICLE 8 DEFINITIONS

 

Section 8.1 General. As used herein:

 

(a)                    The term “Code” shall mean the Internal Revenue Code of
1986, as amended form time to time.

 

(b)                   The term “Environmental Laws” shall mean all federal,
state and local laws, including statutes, regulations, ordinances, codes,
rules and other governmental restrictions and requirements, relating to the
discharge of air pollutants, water pollutants or process waste water or
otherwise relating to the environment or hazardous substances or the treatment,
processing, storage, disposal, release, transport or other handling thereof,
including, but not limited to, the federal Solid Waste Disposal Act, the federal
Clean Air Act, the federal Clean Water Act, the federal Resource Conservation
and Recovery Act, the federal Hazardous Materials Transportation Act, the
federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the federal Toxic Substances Control Act, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency, in each case as now or at any time
hereafter in effect.

 

(c)                    The term “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended from time to time.

 

(d)                   The term “ERISA Affiliate” shall mean any corporation or
trade or business which is a member of the same controlled group of corporations
(within the meaning of Section 414(b) of the Code) as Borrower or is under
common control (within the meaning of Section 414(c) of the Code) with Borrower.

 

(e)                    The term “FDIC” means the Federal Deposit Insurance
Corporation and any successor thereof.

 

(f)                      The term “Interest Period” means, with regard to LIBOR
Loans, the period commencing on the advance date of the applicable LIBOR Loan
and ending on the numerically corresponding day 1, 2 or 3 months thereafter
matching the interest rate term selected by Borrower; provided, however, (i) if
any Interest Period would otherwise end on a day which is not a New York Banking
Day, then the Interest Period shall end on the next succeeding New York Banking
Day unless the next succeeding New York Banking Day falls in another calendar
month, in which case the Interest Period shall end on the immediately preceding
New York Banking Day; or (ii) if any Interest Period begins on the last New York
Banking Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of the Interest Period), then
the Interest Period shall end on the last New York Banking Day of the calendar
month.

 

(g)                   The term “Interim Maturity Date” means the last day of any
Interest Period.

 

 

21

--------------------------------------------------------------------------------


 

(h)                   The term “Material Adverse Effect” means (a) a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of
Borrower to perform its obligations under this Agreement the Note, any related
document to which it is a party and to avoid any Event of Default; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against Borrower of this Agreement or the Note.

 

(i)                       The term “Money Markets” refers to one or more
wholesale funding markets available to and selected by Lender, including
negotiable certificates of deposit, commercial paper, eurodollar deposits, bank
notes, federal funds, interest rate swaps or others.

 

(j)                       The term “Multiemployer Plan” shall mean a
multiemployer plan defined as such in Section 3(37) of ERISA to which
contributions have been made by Borrower or any ERISA Affiliate as a
“contributing sponsor” (within the meaning of Section 4001(a)(13) of ERISA).

 

(k)                    The term “New York Banking Day” means any day (other than
a Saturday or Sunday) on which commercial banks are open for business in New
York, New York.

 

(l)                       The term “PBGC” shall mean the Pension Benefit
Guaranty Corporation or any entity succeeding to any or all of its functions
under ERISA.

 

(m)                 The term “Pension Plan” shall mean any Plan which is a
“defined benefit plan” within the meaning of Section 3(35) of ERISA.

 

(n)                   The term “Person” shall mean any individual, corporation,
company, limited liability company, voluntary association, partnership, trust,
estate, unincorporated organization or government (or any agency,
instrumentality or political subdivision thereof).

 

(o)                   The term “Plan” shall mean any plan, program or
arrangement covering current or former employees of Borrower or any of its ERISA
Affiliates which constitutes an “employee benefit plan” within the meaning of
Section 3(3) of ERISA.

 

(p)                   The term “Prime Rate” means the prime rate announced by
Lender from time to time, as and when such rate changes.

 

(q)                   The term “Subsidiary” means any corporation, partnership,
joint venture, trust, or other legal entity of which Borrower owns directly or
indirectly twenty-five percent (25%) or more of the outstanding voting stock or
interest, or of which Borrower has effective control, by contract or otherwise.
The term Subsidiary includes each Subsidiary Bank unless stated otherwise
explicitly.

 

(r)                      The term “Subsidiary Bank” means each Subsidiary which
is a bank.

 

 

22

--------------------------------------------------------------------------------


 

(s)                    The term “Trust Guarantee” means any guarantee of
Borrower of the Trust Preferred Securities, which guarantee is subordinate and
junior in right of payment to the prior payment of the obligations of Borrower
hereunder and under the Note on terms satisfactory to Lender.

 

(t)                      The term “Trust Indebtedness” means indebtedness of
Borrower payable to the Trust Issuer or its transferees (a) which is due not
earlier than the date thirty (30) years after its issuance, (b) which may not be
redeemed earlier than five (5) years after issuance and (c) the payment of which
is subordinate and junior in right of payment to the prior payment of the
obligations of Borrower hereunder and under the Note on terms satisfactory to
Lender.

 

(u)                   The term “Trust Issuer” means a wholly-owned Subsidiary of
Borrower which qualifies as a Delaware or Connecticut statutory business trust.

 

(v)                   The term “Trust Preferred Securities” means preferred
securities issued by the Trust Issuer (a) which are subject to mandatory
redemption not earlier than the date thirty (30) years after issuance and
(b) which may not be optionally redeemed earlier than five (5) years after
issuance.

 

(w)                 The term “Unmatured Event of Default” means an event or
condition which would become an Event of Default with notice or the passage of
time or both.

 

Except as and unless otherwise specifically provided herein, all accounting
terms shall have the meanings given to them by generally accepted accounting
principles and shall be applied and all reports required by this Agreement shall
be prepared, in a manner consistent in all material respects with the financial
statements referred to in Section 4.3 above.

 

Section 8.2 Applicability of Subsidiary References. Terms hereof pertaining to
any Subsidiary shall apply only during such times as Borrower has any
Subsidiary.

 

ARTICLE 9 NO INTEREST OVER LEGAL RATE.

 

Borrower does not intend or expect to pay, nor does Lender intend or expect to
charge, accept or collect any interest which, when added to any fee or other
charge upon the principal which may legally be treated as interest, shall be in
excess of the highest lawful rate. If acceleration, prepayment or any other
charges upon the principal or any portion thereof, or any other circumstance,
result in the computation or earning of interest in excess of the highest lawful
rate, then any and all such excess is hereby waived and shall be applied against
the remaining principal balance. Without limiting the generality of the
foregoing, and notwithstanding anything to the contrary contained herein or
otherwise, no deposit of funds shall be required in connection herewith which
will, when deducted from the principal amount outstanding hereunder, cause the
rate of interest hereunder to exceed the highest lawful rate.

 

ARTICLE 10 PAYMENTS, ETC.

 

All payments hereunder shall be made in immediately available funds, and shall
be applied first to accrued interest and then to principal; however, if an Event
of Default occurs,

 

 

23

--------------------------------------------------------------------------------


 

Lender may, in its sole discretion, and in such order as it may choose, apply
any payment to interest, principal and/or lawful charges and expenses then
accrued. Borrower shall receive immediate credit on payments received during
Lender’s normal banking hours if made in cash, immediately available funds, or
by debit to available balances in an account at Lender; otherwise payments shall
be credited after clearance through normal banking channels. Unless Borrower
instructs otherwise, all Loans shall be made in immediately available funds and
shall be credited to an account(s) of Borrower with Lender. All payments shall
be made without deduction for or on account of any present or future taxes,
duties or other charges levied or imposed on this Agreement, the Note, the Loans
or the proceeds, Lender or Borrower by any government or political subdivision
thereof.

 

ARTICLE 11 SETOFF.

 

At any time when an Event of Default has occurred and is continuing, and upon
notice to Borrower, any account, deposit or other indebtedness owing by Lender
to Borrower, and any securities or other property of Borrower delivered to or
left in the possession of Lender or its nominee or bailee, may be set off
against and applied in payment of any obligation hereunder, whether due or not.
The setoff provision in this Section 11 shall not be applicable to any accounts
(and deposits or property therein) maintained at Lender in the name of Borrower
or any of its Subsidiaries for which Borrower or such Subsidiaries have
established and maintained in trust for the benefit of any third party (not
including, however, any affiliate of Borrower or any such Subsidiary). Borrower
shall be obligated to notify Lender promptly upon the receipt of any such notice
of setoff, and provide supporting documentation, in form and substance
reasonably satisfactory to Lender, to establish, in the reasonable opinion of
Lender, that any account subject to such setoff is in fact held by Borrower or
any of its Subsidiaries, as the case may be, in trust for the benefit of any
third party (not including, however, any affiliate or Borrower or any such
Subsidiary). If Borrower fails to comply with the foregoing sentence, Lender may
assume that its setoff of any account or other property is valid and
permissible.

 

ARTICLE 12 NOTICES.

 

All notices, requests and demands to or upon the respective parties hereto shall
be made, if to Lender, to its office indicated above (Attention: Timothy P.
Franzen, Assistant Vice President), and if to Borrower, to its address set forth
below, or to such other address as may be hereafter designated in writing by the
respective parties hereto or, as to Borrower, may appear in Lender’s records.
Notices sent by facsimile transmission shall be deemed to have been given upon
electronic confirmation; notices sent by mail shall be deemed to have been given
three (3) business days after the date when sent by registered or certified
mail, postage prepaid; notices sent by personal delivery or by a nationally
recognized overnight delivery service (e.g., Federal Express) shall be deemed to
have been given when received.

 

ARTICLE 13 MISCELLANEOUS.

 

This Agreement and any document or instrument executed in connection herewith
shall be governed by and construed in accordance with the internal law of the
State of Colorado, except to the extent superseded by Federal law. This
Agreement may only be amended, supplemented or modified at any time by written
instrument duly executed by Lender and

 

 

24

--------------------------------------------------------------------------------


 

Borrower. Unless the context requires otherwise, wherever used herein the
singular shall include the plural and vice versa, and the use of one gender
shall also denote the other. Captions herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof;
references herein to Sections or provisions without reference to the document in
which they are contained are references to this Agreement. This Agreement shall
bind Borrower, its successors and assigns, and shall inure to the benefit of
Lender, its successors and assigns, except that Borrower may not transfer or
assign any of its rights or interest hereunder without the prior written consent
of Lender. Borrower agrees to pay upon demand all expenses (including without
limitation reasonable attorneys’ fees, legal costs and expenses, whether in or
out of court, in original or appellate proceedings or in bankruptcy) incurred or
paid by Lender or any holder of the Note in connection with (a) the negotiation,
preparation, execution and delivery of this Agreement, the Note and the other
documents to be delivered hereunder, (b) any amendment, modification or waiver
of any of the terms of this Agreement or the Note, (c) any Event of Default or
Unmatured Event of Default and any enforcement or collection proceedings
resulting therefrom, and (d) any transfer, stamp, documentary or other similar
taxes, assessments or charges levied by any governmental or revenue authority in
respect of this Agreement, the Note or any other document referred to herein.
Except as otherwise specifically provided herein, Borrower expressly and
irrevocably waives presentment, protest, demand and notice of any kind in
connection herewith. Lender may, at its option, sell all or any interests in the
Note and other related documents to other financial institutions. Any purchaser
of an interest in the Note is referred to as a “Participant.” In connection with
such sales (and thereafter), Lender may, subject to the provisions of Section 15
hereof, disclose any financial information Lender may have concerning Borrower
to any such Participant or potential Participant.

 

ARTICLE 14 ARBITRATION AND WAIVER OF JURY TRIAL

 

(a)                    This Section concerns the resolution of any controversies
or claims between Lender and Borrower, whether arising in contract, tort or by
statute, including but not limited to controversies or claims that arise out of
or relate to: (i) this Agreement (including any renewals, extensions or
modifications); or (ii) any document executed in connection with this Agreement
(collectively, a “Claim”).

 

(b)                   At the request of Lender or Borrower, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this Agreement
provides that it is governed by the law of a specified state.

 

(c)                    Arbitration proceedings will be determined in accordance
with the Act, the applicable rules and procedures for the arbitration of
disputes of JAMS or any successor thereof (“JAMS”), and the terms of this
Section. In the event of any inconsistency, the terms of this Section shall
control.

 

(d)                   The arbitration shall be administered by JAMS and
conducted, unless otherwise required by law, in the State of Colorado. All
Claims shall be determined by one arbitrator; however, if Claims exceed Five
Million Dollars ($5,000,000), upon the request of Lender or Borrower, the Claims
shall be decided by three arbitrators. All arbitration hearings shall commence
within thirty (30) days of the demand for

 

 

25

--------------------------------------------------------------------------------


 

arbitration and close within thirty (30) days of commencement and the award of
the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed and enforced.

 

(e)                    The arbitrator(s) will have the authority to decide
whether any Claim is barred by the statute of limitations and, if so, to dismiss
the arbitration on that basis. For purposes of the application of the statute of
limitations, the service on JAMS under applicable JAMS rules of a notice of
Claim is the equivalent of the filing of a lawsuit. Any dispute concerning this
arbitration provision or whether a Claim is arbitrable shall be determined by
the arbitrator(s). The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Agreement.

 

(f)                      This Section does not limit the right of Lender or
Borrower to: (i) exercise self-help remedies, such as, but not limited to,
setoff; (ii) initiate judicial or non-judicial foreclosure against any real or
personal property collateral; (iii) exercise any judicial or power of sale
rights, or (iv) act in a court of law to obtain an interim remedy, such as, but
not limited to, injunctive relief, writ of possession or appointment of a
receiver, or additional or supplementary remedies.

 

(g)                   The filing of a court action is not intended to constitute
a waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.

 

(h)                   By agreeing to binding arbitration, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of any Claim. Furthermore, without intending in any way to limit this
Agreement to arbitrate, to the extent any claim is not arbitrated, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of such Claim. This provision is a material inducement for the parties
entering into this Agreement.

 

ARTICLE 15 CONFIDENTIALITY

 

Lender hereby agrees to keep, and cause Representatives and Potential
Participants (as defined below) to keep, any and all information relating to
Borrower which is (i) furnished by Borrower to Lender (or to any affiliate of
Lender); and (ii) non-public, confidential or proprietary in nature,
confidential; provided, however, that such information and other credit
information relating to Borrower may be distributed by Lender or such affiliate
to (a) Lender’s or such affiliate’s directors, managers, officers, employees,
attorneys, affiliates, assignees, participants, auditors and agents
(“Representatives”) on an as-needed basis, (b) banking regulators and other
governmental agencies upon request or in the ordinary course of such agencies’
examinations of Lender or such affiliate and (c) upon the order of a court or
other governmental agency having jurisdiction over Lender or such affiliate, and
after giving prior written notice to Borrower (unless providing such notice is
not practicable or is prohibited by the

 

 

26

--------------------------------------------------------------------------------


 

terms of such order), to any other party. In addition such information and other
credit information may be distributed by Lender to potential participants or
assignees of any portion of the Loans (“Potential Participants”), provided, that
such Potential Participant agrees to follow the confidentiality requirements set
forth herein. Borrower and Lender further agree that this provision shall
survive the termination of this Agreement.

 

[Signature Page Follows]

 

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

COBIZ FINANCIAL INC.

 

 

 

By

 

 

 

 

 

Name:

Lyne B. Andrich

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

Address for notices:

821 17th Street 

Denver, CO 80202

Attention: Chief Financial Officer

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By

 

 

 

 

 

Name:

Timothy P. Franzen

 

 

 

 

Title:

Assistant Vice President

 

 

28

--------------------------------------------------------------------------------


EXHIBIT A

 

REVOLVING CREDIT NOTE

 

$30,000,000

 

Denver, Colorado

 

 

August     , 2007

 

FOR VALUE RECEIVED, on or before the Maturity Date (as defined in the Revolving
Credit Agreement referred to below), COBIZ FINANCIAL INC., a corporation formed
under the laws of the State of Colorado (“Borrower”), promises to pay to the
order of U.S. BANK NATIONAL ASSOCIATION, a national banking association
(hereafter, together with any subsequent holder hereof, called “Lender”), at its
banking office at 2555 South Colorado Boulevard, Denver, Colorado 80222, or at
such other place as Lender may direct, the aggregate unpaid principal balance of
each advance (a “Loan” and collectively the “Loans”) made by Lender to Borrower
hereunder. The total principal amount of Loans outstanding at any one time
hereunder shall not exceed THIRTY MILLION UNITED STATES DOLLARS ($30,000,000).

 

Lender is hereby authorized by Borrower at any time and from time to time at
Lender’s sole option to attach a schedule (grid) to this Note and to endorse
thereon notations with respect to each Loan specifying the date and principal
amount thereof, and the date and amount of each payment of principal and
interest made by Borrower with respect to each such Loan. Lender’s endorsements
as well as its records relating to Loans shall be rebuttably presumptive
evidence of the outstanding principal and interest on the Loans, and, in the
event of inconsistency, shall prevail over any records of Borrower and any
written confirmations of Loans given by Borrower absent manifest error.

 

Borrower agrees to pay interest on the unpaid principal amount from time to time
outstanding hereunder on the dates and at the rate or rates as set forth in the
Revolving Credit Agreement (as hereinafter defined).

 

Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America.

 

This Note evidences indebtedness incurred under that certain Revolving Credit
Agreement dated as of the date hereof by and between Borrower and Lender (and,
if amended, restated or replaced, all amendments, restatements and replacements
thereto or therefor, if any) (the “Revolving Credit Agreement;” capitalized
terms not otherwise defined herein have the same meaning herein as in the
Revolving Credit Agreement). Reference is hereby made to the Revolving Credit
Agreement for a statement of its terms and provisions, including without
limitation those under which this Note may be paid prior to its due date or have
its due date accelerated.

 

This Note shall be governed by and construed in accordance with the internal law
of the State of Colorado.

 

 

 

COBIZ FINANCIAL INC.

 

 

 

 

 

By

 

 

 

 

Lyne B. Andrich

Executive Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 